Citation Nr: 0532242	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-26 956	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
Type II diabetes mellitus (diabetes mellitus) with erectile 
dysfunction and cataracts.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for diabetic 
retinopathy, claimed as eye problems, asserted as secondary 
to the veteran's diabetes mellitus.

5.  Entitlement to service connection for dental problems, 
asserted as secondary to the veteran's diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1969 to May 1970, with four years and 17 days of prior 
military service.

2.	On October 5, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  As such, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


